           Case 1:19-cv-03282-RMP                   ECF No. 22        filed 01/15/21       PageID.1757 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                             FILED IN THE
                                                                                                              U.S. DISTRICT COURT
                                                                  for the_                              EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                       STANLEY E. H.,
                                                                                                         Jan 15, 2021
                                                                                                              SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:19-CV-3282-RMP
                                                                     )
       COMMISSIONER OF SOCIAL SECURITY,
                                                                     )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Report and Recommendation (ECF No. 18) is adopted in its entirety.
’
              Plaintiff’s Motion for Summary Judgment (ECF No. 10) is DENIED.
              Defendant’s Motion for Summary Judgment (ECF No. 15) is GRANTED.
              Judgment is entered for Defendant.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             ROSANNA MALOUF PETERSON                                         on a Report and Recommendation
      (ECF No. 18)


Date: 01/15/2021                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                            Allison Yates
